DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “low-speed” in claim 1 is a relative term which renders the claim indefinite. The term “low” is not properly defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. (Note that while page 19, lines 28-30 of the specification provides examples of “low-speed,” such are only examples and do not clearly define the metes and bounds of the term (see MPEP 2173.05(b)).  Note also that the claim defines “low speed” in terms of “about 75% or less of a recommended operating speed” of the compressor.  However, since the term “about 75%” itself is indefinite (see next paragraph), the metes and bounds of “low-speed” are not clearly established.
The term “about 75%” in claim 1, line 16 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. (see MPEP 2173.05(b)).
The term “medium-speed” in claim 7 is a relative term which renders the claim indefinite. The term “medium” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. (Note that while page 20, lines 27-28 of the specification provides examples of “medium-speed,” such are only examples and do not clearly define the metes and bounds of the term (see MPEP 2173.05(b)).
The term “high-speed” in claim 8 is a relative term which renders the claim indefinite. The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. (Note that while page 21, lines 18-19 of the specification provides examples of “high-speed,” such are only examples and do not clearly define the metes and bounds of the term (see MPEP 2173.05(b)).
The term “low-speed” in claim 10 is a relative term which renders the claim indefinite. The term “low” is not properly defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. (Note that while page 19, lines 28-30 of the specification provides examples of “low-speed,” such are only examples and do not clearly define the metes and bounds of the term (see MPEP 2173.05(b)).  Note also that the claim defines “low speed” in terms of “about 75% or less of a recommended operating speed” of the compressor.  However, since the term “about 75%” itself is indefinite (see next paragraph), the metes and bounds of “low-speed” are not clearly established.
The term “about 75%” in claim 10, line 10 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. (see MPEP 2173.05(b)).
The term “medium-speed” in claim 16 is a relative term which renders the claim indefinite. The term “medium” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. (Note that while page 20, lines 27-28 of the specification provides examples of “medium-speed,” such are only examples and do not clearly define the metes and bounds of the term (see MPEP 2173.05(b)).
The term “high-speed” in claim 17 is a relative term which renders the claim indefinite. The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. (Note that while page 21, lines 18-19 of the specification provides examples of “high-speed,” such are only examples and do not clearly define the metes and bounds of the term (see MPEP 2173.05(b)).
The term “low-speed” in claim 19 is a relative term which renders the claim indefinite. The term “low” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. (Note that while page 19, lines 28-30 of the specification provides examples of “low-speed,” such are only examples and do not clearly define the metes and bounds of the term (see MPEP 2173.05(b)).  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 10 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Dudley (US 5095715).
	As per claims 1 and 10, Dudley discloses a heating, ventilation, and air conditioning (HVAC) system (and method therefor) comprising: a variable-speed compressor 11 configured to compress refrigerant flowing through the HVAC system (Fig. 1); a blower 23 configured to provide a flow of air through the HVAC system at a controllable flow rate (col. 4, line 11 re. variable speed fan); and a controller 30 communicatively coupled to the variable-speed compressor and the blower (col. 4, lines 1-4; control lines at Fig. 1; etc.), the controller configured to: receive a demand request (Abstract, lines 6-8; col. 2, lines 39-46; etc.), the demand request comprising a command to operate the HVAC system at a predefined setpoint temperature (col. 3, lines 38-41; etc.); and in response to receiving the demand request: adjust a setpoint temperature associated with the HVAC system to the predefined setpoint temperature (col. 3, lines 38-41; etc.); and decrease a speed of the variable-speed compressor to a low-speed setting (Abstract, lines 4-6; col. 3, lines 1-4; col. 5, lines 26-28; etc.), wherein the low-speed setting corresponds to operation of the variable-speed compressor at a low speed of about 75% (See Abstract, lines 4-6; col. 3, lines 1-4; col. 5, lines 26-28 re operating the compressor at 80%. Given the indefiniteness discussed above regarding the limitation “about 75%,” 80% is considered “about” 75%. Note however, that even if the limitation “about 75% were clearly defined to exclude 80%, such would be considered a simple result effective variable that would have been obvious to one of ordinary skill at the effective filing date of the application for the purpose of optimizing the amount of power reduction without causing discomfort to the user.)  or less of a recommended operating speed of the variable-speed compressor (see col. 2, lines 51-60; col. 3, lines 1-10; etc. regarding a reference (that is “recommended” according to the equation at col. 3, line 9) temperature). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 19 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dudley (US 5095715).
	As per claim 19, Dudley discloses a heating, ventilation, and air conditioning (HVAC) system (Fig. 1) comprising: a variable-speed compressor 11 configured to compress refrigerant flowing through the HVAC system; a blower 23 configured to provide a flow of air through the HVAC system at a controllable flow rate (col. 4, line 11 re. variable speed fan); and a controller communicatively coupled to the variable-speed compressor and the blower (col. 4, lines 1-4; control lines at Fig. 1; etc.), the controller configured to: receive a demand request (Abstract, lines 6-8; col. 2, lines 39-46; etc.), the demand request comprising a command to reduce power consumption by the HVAC system (col. 2, lines 41-41 regarding power limiting demand; etc.); and in response to receiving the demand request decrease a speed of the variable-speed compressor (to 80%), such that the variable-speed compressor operates at a low-speed setting. While Dudley does not specifically teach the power reduction amount being a predefined percentage, Figs. 2 and 3 show the relationship between power load (left vertical axis) and compressor speed (right vertical axis).  Since the load reduction is simply based on the original load versus the reduced load, and since that load reduction corresponds to the 80% reduction of the compressor speed, it is considered a simple mathematical expedient to present the requested load reduction as a percentage value that would have been obvious to one of ordinary skill in the art at the effective filing date of the application as simply a convenient way of expressing the desired load reduction.  Further, since the compressor is the dominant load component of the HVAC system (again, as illustrated in Figs. 2 and 3), such would naturally roughly correspond to the percent load reduction of the system.
	As per claim 25, Dudley further disclose wherein the demand request is received from a third party (utility 31).
Claim(s) 5, 14, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dudley (US 5095715) in view of Crawford (US 2299531).
	As per claims 5, 14, and 23, Dudley does not teach the controller further configured to maintain a temperature of a space conditioned by the HVAC system within a predefined temperature range using a feedback control loop, wherein an input to the feedback control loop comprises the temperature of the space and an output of the feedback control loop comprises an operating speed at which to operate the variable- speed compressor. Crawford teaches as generally old and known in the art  an HVAC system that maintains maintain a temperature of a space conditioned by the HVAC system within a predefined temperature range using a feedback control loop, wherein an input to the feedback control loop comprises the temperature of the space and an output of the feedback control loop comprises an operating speed at which to operate the variable-speed compressor (col. 11, lines 48-54).  It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to similarly adjust the compressor speed of Dudley to keep indoor temperature within a set temperature range for the simple purpose of maintaining user comfort. (Note also that the claim does not specify that this control is performed during the power limiting mode, and thus could simply applied during normal, non-peak, operation.)

Double Patenting
Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11034210 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because  
Patented claim 1 recites all aspects of pending claim 1. Pending claim 1 is a simple broadening of patented claim 1.
Pending claims 2 and 3 are also disclosed in patented claim 1.
Pending claims 4-9 correspond directly to patented claims 2-7, respectively.
Patented claim 9 recites all aspects of pending claim 10. Pending claim 10 is a simple broadening of patented claim 9.
Pending claims 11 and 12 are also disclosed in patented claim 9.
Pending claims 13-18 correspond directly to patented claims 10-15, respectively.
Patented claim 16 recites all aspects of pending claim 19. Pending claim 19 is a simple broadening of patented claim 16.
Pending claims 20 and 21 are also disclosed in patented claim 16.
Pending claims 22-25 correspond directly to patented claims 17-20, respectively.
Claims 1 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9 of U.S. Patent No. 11009249 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because  
Patented claim 1 recites all aspects of pending claim 1. Pending claim 1 is a simple broadening of patented claim 1.
Patented claim 9 recites all aspects of pending claim 10. Pending claim 10 is a simple broadening of patented claim 9.

Allowable Subject Matter
Claims 2-4, 6-9, 11-13, 15-18, 20-22, and 24 would be allowable if rewritten to overcome both the double patenting rejections and the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of potentially allowable subject matter: 
	As per claims 2 and 11 (and 4 and 13, which depend therefrom), while Dudley does teach the blower being variable speed, it does not teach wherein the controller is further configured to, in response to receiving the demand request, determine an air-flow rate at which to provide the flow of air by the blower based on a predefined relationship between the speed of the variable-speed compressor and the air-flow rate provided by the blower.
	As per claims 3, and 12 (and 7-9 and 16-18, which depend therefrom), while again Dudley does teach the blower being variable speed, it does not teach wherein the controller is further configured to, in response to receiving the demand request, adjust a controllable flow rate of the flow of air provided by the blower to a determined air-flow rate such that the HVAC system is operated at an increased ratio of blower flow rate to tonnage of cooling (CFM/ton ratio) compared to a CFM/ton ratio associated with the HVAC system prior to receipt of the demand request. 
	As per claims 6 and 15, Dudley fails to teach or suggest wherein: the demand request comprises a start time associated with the command to operate the HVAC system at the predefined setpoint temperature; and the controller is further configured to, prior to adjusting the setpoint temperature to the predefined setpoint temperature, cause a space conditioned by the HVAC system to be dehumidified before the start time is reached.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC E NORMAN whose telephone number is (571)272-4812. The examiner can normally be reached 8:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC E NORMAN/Primary Examiner, Art Unit 3763